PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion to correct illegal sentence. The appellant’s motion asserted that he is entitled to relief under Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court denied the appellant’s motion on the ground that he was sentenced pursuant to a negotiated plea rather than the 1995 guidelines, and thus is not entitled to relief. However, the trial court failed to attach portions of the record to support its reasoning. Because the appellant stated an otherwise facially sufficient claim for relief, we reverse the trial court’s order denying the appellant’s motion to correct his illegal sentence and remand for attachments from the record which conclusively refute the appellant’s claim or for reconsideration of the motion on its merits. See Hales v. State, 782 So.2d 958 (Fla. 1st DCA 2001).
ERVIN, BARFIELD and VAN NORTWICK, JJ., CONCUR.